Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 1 of 46 Page ID #:6861

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-00835 JVS (DFMx)                                         Date   March 27, 2020

 Title             Fisher and Paykel Healthcare Limited v. Flexicare Incorporated




 Present: The Honorable           James V. Selna, U.S. District Court Judge
                         Lisa Bredahl                                              Not Reported
                         Deputy Clerk                                             Court Reporter
                Attorneys Present for Plaintiffs:                        Attorneys Present for Defendants:
                          Not Present                                              Not Present

 Proceedings:          [IN CHAMBERS] Order re Claim Construction

        Fisher and Paykel Healthcare Limited (“FPH” or “Plaintiff”) and Flexicare
 Incorporated (“Flexicare” or “Defendant”) have submitted proposed claim constructions
 for claim terms in certain asserted patents in this case. See, e.g., Docket No. 71. Both
 parties have submitted opening and responsive claim construction briefs. FPH Op. Br.,
 Docket No. 73; Flexicare Op. Br., Docket No. 75; FPH Resp. Br., Docket No. 78;
 Flexicare Resp. Br., Docket No. 81.

        A hearing was held on the parties’ claim construction disputes on January 13,
 2020. Docket No. 92. At the hearing, the parties raised a dispute regarding a late-
 submitted evidentiary filing by Flexicare in support of its claim construction position for
 the claim term “without allowing the [passage/transmission] of liquid water or
 respiratory gases.” The parties were directed to engage in supplemental claim
 construction procedures, including with the parties to file supplemental declarations
 from their experts and an option for Flexicare to subsequently take a deposition of FPH’s
 expert. Docket No. 97. Flexicare’s expert, Abraham, filed a supplemental declaration on
 January 23, 2020. Abraham Supp. Decl., Docket No. 98. FPH’s expert, Geise, filed a
 supplemental declaration on February 3, 2020. Geise Supp. Decl., Docket No. 103. The
 parties did not notify the Court by the prescribed deadline that Flexicare intended to
 proceed with a deposition of Geise, see Docket No. 97, but apparently his deposition
 was taken on February 11, 2020. See Transcript of February 24, 2020 Hearing, Docket
 No. 118 at 24:20–22.




CV-90 (06/04)                                  CIVIL MINUTES – GENERAL                                 Page 1 of 46
Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 2 of 46 Page ID #:6862

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                                        Date     March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

       The matter was reset for hearing on February 24, 2020 and subsequently taken
 under submission.

           The Court construes the claim terms identified herein.

                                           I. BACKGROUND

       The patents raised by one or both parties as including disputed claim terms in this
 case are:

                U.S. Patent No. 7,043,979 (“the ’979 Patent”);
                U.S. Patent No. 7,140,366 (“the ’366 Patent”);
                U.S. Patent No. 7,493,902 (“the ’902 Patent”);
                U.S. Patent No. 7,559,324 (“the ’324 Patent”);
                U.S. Patent No. 7,958,891 (“the ’891 Patent”);
                U.S. Patent No. 8,267,092 (“the ’092 Patent”)1;
                U.S. Patent No. 10,159,814 (“the ’814 Patent”);
                U.S. Patent No. 10,252,017 (“the ’017 Patent”);
                U.S. Patent No. 10,286,174 (“the ’174 Patent”); and
                U.S. Patent No. 10,350,376 (“the ’376 Patent”).


 1
   In the parties’ Joint Claim Construction and Prehearing Statement, FPH states, “[t]he ’092 Patent is
 no longer asserted in this litigation, and thus none of its terms should be construed.” Docket No. 71
 at 1. Flexicare states that based on the Court’s ruling on Flexicare’s Rule 11 motion (Docket No. 55,
 issued September 30, 2019), the terms “nasal cannula assembly” and “gases flow manifold” should be
 construed as they appear in the ’092 Patent “notwithstanding Plaintiff’s decision to drop the ’092 patent
 from this case on November 12, 2019.” Docket No. 71 at 1. Flexicare also observes that the same claim
 terms also appear in the ’902 and ’376 Patents, which are in the same patent family as the ’092 Patent
 and share substantially the same specification. Whether the determinations reached for the
 constructions of terms in the ’902 and ’376 Patents should also apply to terms in the ’092 Patent will
 not be decided at this time. The Court will solely refer to the ’902 and ’376 Patents for the remainder of
 this Order. The parties do not appear to dispute that the other nine patents listed here are asserted in this
 case and include claim terms that are disputed.



CV-90 (06/04)                              CIVIL MINUTES – GENERAL                                   Page 2 of 46
Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 3 of 46 Page ID #:6863

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                            Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

 See Docket No. 44 (Second Amended Complaint). Disputed claim terms appear in each
 of the asserted patents. Docket No. 71 (Joint Claim Construction and Prehearing
 Statement).

       The parties group the asserted patents into three general categories, which are
 introduced further herein.

           A.    “Breathing Circuit” Patents (’366, ’814, and ’174 Patents) and
                 “Breathing Circuit + Heater” Patents (’324, ’891, and ’017 Patents)

        The ’366, ’814, and ’174 Patents are members of the same patent family. Each
 one is a continuation of the same earlier patent application such that they share a
 common specification. The parties colloquially refer to these patents as either members
 of the “Breathing Circuit” patent group, or as the “Breathable Tube” patents. The ’366
 Patent is titled “Expiratory Limb for a Breathing Circuit” and issued November 28,
 2006. The ’814 and ’174 Patents are both titled “Components for Breathing Circuits.”
 The ’814 Patent issued December 25, 2018 and the ’174 Patent issued May 14, 2019.

        The ’324, ’891, and ’017 Patents are members of a second patent family. The ’324
 and ’891 Patents are continuations of the same earlier patent application and share a
 common specification, while the ’017 Patent is a continuation-in-part with an
 overlapping specification. The parties colloquially refer to these patents as either
 members of the “Breathing Circuit” patent group, or the “Breathable Tube + Heater”
 patents. The ’324 Patent is titled “Conduit with Heated Wick” and issued July 14, 2009.
 The ’891 Patent is titled “Method of Conveying Breathing Gases to or from a Patient”
 and issued June 14, 2011. The ’017 Patent is titled “Conduit with Heating Element” and
 issued April 9, 2019.

           Claim 1 of the ’366 Patent states:

           1.    A limb for a breathing circuit comprising:
                 an inlet,



CV-90 (06/04)                          CIVIL MINUTES – GENERAL                       Page 3 of 46
Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 4 of 46 Page ID #:6864

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                                Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

                 an outlet, and
                 an enclosing wall defining a substantially singular exhalation flow
                       passage between said inlet and said outlet, at least a region of
                       said enclosing wall being of a material that allows the passage
                       of water vapour without allowing the passage of liquid water or
                       respiratory gases
                 a water vapour flow path from said exhalation flow passage to
                       ambient air through said material, and
                 wherein said limb is an expiratory limb of the breathing circuit.

 ’366 Patent, Claim 1.

           Claim 1 of the ’814 Patent states:

           1.     A flexible breathing tube forming an expiratory limb for a breathing
           circuit comprising:
                  an inlet configured to connect to, and receive a flow of expiratory
                         gases from, a patient interface component,
                  an outlet configured to connect to, and deliver the flow of expiratory
                         gases to, other equipment, and
                  an enclosing wall forming a flexible singular expiratory flow conduit
                         defining a flow passage between the inlet and the outlet and
                         bounding the flow passage and ambient air,
                         wherein one or more regions of the enclosing wall comprise a
                                material that allows passage of water vapor without
                                allowing passage of liquid water, thereby forming a water
                                vapor flow path from the flow passage to the ambient air
                                through the material,
                         wherein the one or more regions are distributed over a length of
                                the enclosing wall, such that the flexible breathing tube is
                                configured to allow diffusion of water vapor along the
                                flexible singular expiratory flow conduit and dry the flow
                                of expiratory gases between the inlet and the outlet




CV-90 (06/04)                           CIVIL MINUTES – GENERAL                           Page 4 of 46
Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 5 of 46 Page ID #:6865

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                              Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

                              wherein the water vapor flow path flows from the
                              passage directly to the ambient air through the material.

 ’814 Patent, Claim 1. Claim 20 of the ’814 Patent is another independent claim of the
 ’814 Patent for “[c]omponents for a dual limb breathing circuit.”

           Claim 1 of the ’174 Patent states:

           1.    An elongate flexible expiratory breathing conduit comprising:
                 an inlet connector configured to connect to and receive a flow of
                        expiratory gases from a patient interface component;
                 an outlet connector configured to connect to and deliver the flow of
                        expiratory gases to other equipment, and
                 a single flexible corrugated tube connecting the inlet connector to the
                        outlet connector, the tube formed of a breathable hydrophilic
                        thermoplastic material that allows passage of water vapor from
                        the flow of expiratory gases directly to ambient without
                        allowing passage of liquid water, the single flexible corrugated
                        tube comprising a diameter sufficient to allow an entirety of the
                        flow of expiratory gases from the patient to pass through the
                        tube.

 Claims 13 and 24 of the ’174 Patent are other independent claims of the ’174 Patent to
 an “elongate flexible expiratory breathing conduit” and “dual limb breathing system,”
 respectively.

           Claim 1 of the ’324 Patent states:

           1.    A flexible conduit for a breathing circuit comprising:
                 an inlet,
                 an outlet,
                 an enclosing outer wall defining a flexible gases passageway between
                        said inlet and said outlet such that respiratory gases flow
                        through said inlet into said flexible gases passageway and



CV-90 (06/04)                          CIVIL MINUTES – GENERAL                            Page 5 of 46
Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 6 of 46 Page ID #:6866

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                                Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

                        through said outlet, at least a region of said enclosing outer wall
                        being of a material that allows the passage of water vapour
                        without allowing the passage of liquid water or respiratory
                        gases through said enclosing outer wall, said at least a region
                        and said outlet are separate from each other, and
                 a heater wire associated with said passageway, wherein
                 said flexible conduit is of a type suitable for conveying respiratory
                        gases to or from a patient.

 ’324 Patent, Claim 1. Claim 2 of the ’324 Patent is a dependent claim that states:

           2.     A flexible conduit as claimed in claim 1, wherein said conduit is an
           expiratory limb and said heater wire is located in an expiratory flow path of
           said expiratory limb.

 Id. at Claim 2.

           Claim 1 of the ’891 Patent states:

           1.   A method of conveying humid breathing gases from a patient
           comprising:
                providing a flexible breathing tube having a first end and a second
                       end, wherein said tube is connected to a patient interface at said
                       first end, said tube comprising:
                an enclosing outer wall defining a flexible gases passageway between
                       said first end and said second end, and
                at least a region of said enclosing outer wall being of a material that
                       allows the transmission of water vapour without allowing the
                       transmission of liquid water or respiratory gases through said
                       enclosing outer wall, and wherein said at least a region and said
                       second end are separate from each other;
                conveying said breathing gases from said patient through said tube;
                heating said gases in said tube;




CV-90 (06/04)                          CIVIL MINUTES – GENERAL                             Page 6 of 46
Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 7 of 46 Page ID #:6867

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                               Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

                 transmitting at least some water vapour from said humid breathing
                       gases through the enclosing outer wall of said tube.

 ’891 Patent, Claim 1.

           Claim 1 of the ’017 Patent states:

           1.     A single expiratory tube forming an expiratory limb for a breathing
           circuit, the single expiratory tube comprising:
                  at a first end of the single expiratory tube, a patient-end connector,
                          configured to connect to a Y connector and receive a flow of
                          respiratory gases expired by a patient from the Y connector, the
                          flow of gases expired by the patient defining an expiratory
                          gases flow;
                  at a second end of the single expiratory tube, a ventilator-end
                          connector, configured to connect to a breathing conduit
                          connection port, and configured to deliver the expiratory gases
                          flow to a ventilator;
                  an enclosing outer wall forming a singular flexible gases conduit
                          defining a flow passageway between the patient-end connector
                          and the ventilator-end connector, such that, when in use, the
                          expiratory gases flow passes through the patient-end connector,
                          into the singular flexible gases conduit, and through the
                          ventilator-end connector; and
                  an elongate heater wire within the singular flexible gases conduit,
                  wherein the enclosing outer wall comprises a semipermeable material
                          that allows passage of water vapor through the enclosing outer
                          wall directly from the flow passageway to ambient without
                          allowing passage of liquid water through the enclosing outer
                          wall and wherein the semipermeable material runs a length of
                          the enclosing outer wall between the patient-end connector and
                          the ventilator-end connector.

 ’017 Patent, Claim 1.



CV-90 (06/04)                           CIVIL MINUTES – GENERAL                          Page 7 of 46
Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 8 of 46 Page ID #:6868

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                              Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

           B.    “Nasal Cannula” Patents (’902 and ’376 Patents)

         The ’376 Patent is a continuation of the ’902 Patent, and the two share a common
 specification. The parties colloquially refer to them as the “Nasal Cannula” patents. Both
 are titled “Breathing Assistance Apparatus.” The ’902 Patent issued February 24, 2009
 and the ’376 Patent issued July 16, 2019.

           Claim 1 of the ’902 Patent states:

           1.    A nasal cannula assembly adapted to deliver gases to a patient, said
           cannula assembly comprising:
                 a face mount part, including at least one nasal prong capable of being
                        fitted into at least one of said patient’s nares,
                 a removable gases flow manifold part in use connected to and in fluid
                        communication with said face mount part, said manifold part
                        having a single horizontal side gases entry, said manifold part
                        adapted for fluid communication with a gases transportation
                        pathway in use,
                 said gases flow manifold part capable of being connected to said face
                        mount part in two configurations, a first configuration where
                        said gases transportation pathway will extend to the left of said
                        nasal cannula assembly when said gases flow manifold part is
                        connected to said face mount part and a second configuration
                        where said gases transportation pathway extends to the right of
                        said nasal cannula assembly when said gases flow manifold part
                        is connected to said face mount part,
                 said gases flow manifold part terminating at an open recess,
                 said face mounted part including a complementary recess,
                 in use said open recess in said gases flow manifold part aligned with
                        said complementary recess in said face mount part thereby
                        providing gases flow to said at least one nasal prong and said at
                        least one of said patient’s nares.




CV-90 (06/04)                          CIVIL MINUTES – GENERAL                         Page 8 of 46
Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 9 of 46 Page ID #:6869

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                                 Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

 ’902 Patent, Claim 1. Claim 10 of the ’902 Patent is another independent claim of the
 ’902 Patent to “[a] breathing assistance apparatus.” See also Certificate of Correction,
 July 28, 2009 (correcting a word in Claim 10 of the ’902 Patent).

           Claim 1 of the ’376 Patent states:

           1.     A single side entry nasal cannula assembly adapted to deliver gases to
           a patient’s nares, the cannula assembly comprising:
                  a face mount part, including a tubular body having a lumen opening
                          providing access to a lumen, the face mount part having a first
                          end and a second end, the opening being positioned between the
                          first end and the second end of the face mount part, the face
                          mount part further including at least one prong capable of being
                          fitted into at least one of the patient’s nares,
                  a single gases supply tube connected to the lumen opening of the face
                          mount part, the single gases supply tube extending toward only
                          one of the first end and the second end of the face mount part,
                          and no other gases supply tube extending from the other of the
                          first end and the second end of the face mount part,
                  the face mount part configured to rest across the top lip of the patient,
                  a first lateral extension and a second lateral extension, each of the first
                          and second lateral extensions extending laterally outward from
                          the face mount part,
                  a first support assembly coupled to the first lateral extension and the
                          second lateral extension, the first support assembly configured
                          to engage a head of the patient and to at least partially support
                          the face mount part, and
                  a second support assembly connected to the gases supply tube and
                          configured to support at least a portion of a weight of the gases
                          supply tube, the second support assembly separate and
                          independent from the first support assembly.

 ’376 Patent, Claim 1. Claim 13 of the ’376 Patent is another independent claim of the
 ’376 Patent to a “single side entry nasal cannula assembly.”



CV-90 (06/04)                           CIVIL MINUTES – GENERAL                            Page 9 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 10 of 46 Page ID
                                    #:6870
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                                Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

           C.    “Condensation Deflector” / “Heater Wire” Patent (’979 Patent)

       The ’979 Patent is titled “Respiratory Humidification System” and issued May 16,
 2006. The parties refer to it, for instance, as the “Condensation Deflector and Heater
 Wire” Patent.

           Claim 1 of the ’979 Patent states:

           1.    A breathing circuit apparatus for housing for a sensor, for example a
           sensor for providing an output signal indicative of at least one parameter of a
           flow of gases through said apparatus, comprising:
                 a housing,
                 an internal cavity within said housing,
                 a first aperture in said housing in fluid communication with said
                         internal cavity, in use accepting said flow of gases, then
                         flowing into said internal cavity,
                 a second aperture in said housing in fluid communication with said
                         internal cavity, in use said flow of gases flowing from said
                         internal cavity through said second aperture and said second
                         aperture being at least partially higher than said first aperture,
                 a sensor mounting disposed within said housing between said first
                         aperture and said second aperture, adapted such that in use a
                         sensor located in said sensor mounting being at least partially
                         within the path of said flow of gases, and
                 at least one condensation deflector within said internal cavity adjacent
                         to said sensor mounting, said at least one condensation
                         deflector adapted to in use direct any condensation that forms
                         within said internal cavity at least partially away from a sensor
                         which is located in said sensor mounting.

 ’979 Patent, Claim 1. Claim 21 of the ’979 Patent is a dependent claim that states:

           21. A breathing circuit apparatus as claimed in claim 1 wherein said
           second aperture is designed to connect to a conduit to convey said flow of


CV-90 (06/04)                           CIVIL MINUTES – GENERAL                          Page 10 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 11 of 46 Page ID
                                    #:6871
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                              Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

           gases to a patient, said conduit preferably including a heating means to
           reduce condensation within said conduit.

 Id. at Claim 21.
                                    II. LEGAL STANDARD

        Claim construction is “exclusively within the province of the court.” Markman v.
 W. Instruments, Inc., 517 U.S. 370, 372 (1996). Such construction “must begin and
 remain centered on” the claim language itself. Interactive Gift Express, Inc. v.
 Compuserve, Inc., 256 F.3d 1323, 1331 (Fed. Cir. 2001). But extrinsic evidence may
 also be consulted “if needed to assist in determining the meaning or scope of technical
 terms in the claims.” Pall Corp. v. Micron Separations, Inc., 66 F.3d 1211, 1216 (Fed.
 Cir. 1995).

        In construing the claim language, the Court begins with the principle that “the
 words of a claim are generally given their ordinary and customary meaning.” Phillips v.
 AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc) (internal quotation marks
 omitted). This ordinary and customary meaning “is the meaning that the [claim] term
 would have to a person of ordinary skill in the art in question at the time of the
 invention, i.e., as of the effective filing date of the patent application.” Id. at 1313.
 “[T]he person of ordinary skill in the art is deemed to read the claim term not only in the
 context of the particular claim in which the disputed term appears, but in the context of
 the entire patent, including the specification.” Id.

        “In some cases, the ordinary meaning of claim language as understood by a person
 of skill in the art may be readily apparent even to lay judges, and claim construction in
 such cases involves little more than the application of the widely accepted meaning of
 commonly understood words. In such circumstances general purpose dictionaries may
 be helpful.” Id. at 1314 (internal citation omitted). In other cases, “determining the
 ordinary and customary meaning of the claim requires examination of terms that have a
 particular meaning in a field of art.” Id. Then “the court looks to those sources available
 to the public that show what a person of skill in the art would have understood disputed
 claim language to mean.” Id. (internal quotation marks omitted). These sources include
 “the words of the claims themselves, the remainder of the specification, the prosecution



CV-90 (06/04)                          CIVIL MINUTES – GENERAL                        Page 11 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 12 of 46 Page ID
                                    #:6872
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                             Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

 history, and extrinsic evidence concerning relevant scientific principles, the meaning of
 technical terms, and the state of the art.” Id. (internal quotation marks omitted).

        But it is improper to read limitations from the specification into the claim.
 Callicrate v. Wadsworth Mfg., Inc., 427 F.3d 1361, 1368 (Fed. Cir. 2005) (“[I]f we once
 begin to include elements not mentioned in the claim, in order to limit such claim . . . we
 should never know where to stop.”) (quoting Phillips, 415 F.3d at 1312). A court does
 “not import limitations into claims from examples or embodiments appearing only in a
 patent’s written description, even when a specification describes very specific
 embodiments of the invention or even describes only a single embodiment, unless the
 specification makes clear that ‘the patentee . . . intends for the claims and the
 embodiments in the specification to be strictly coextensive.’” JVW Enters., Inc. v.
 Interact Accessories, Inc., 424 F.3d 1324, 1335 (Fed. Cir. 2005) (internal citations
 omitted) (emphasis added).

                                     III. ANALYSIS

           1.    “breathable hydrophilic thermoplastic material” (’174 Patent, Claims
                 1, 13, 24)

         FPH’s Construction        Flexicare’s Construction       Court’s Construction

  “a hydrophilic                  “a hydrophilic                “a hydrophilic
  thermoplastic material that     thermoplastic material that   thermoplastic material that
  allows water vapor from         allows the passage of water   allows the passage of water
  inside the expiratory tube to   vapor without allowing the    vapor without allowing the
  exit to the outer ambient       passage of liquid water or    passage of liquid water or
  environment without             respiratory gases”            respiratory gases”
  allowing liquid water from
  inside the expiratory tube to
  exit to the outer ambient
  environment”




CV-90 (06/04)                         CIVIL MINUTES – GENERAL                        Page 12 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 13 of 46 Page ID
                                    #:6873
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                            Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

        The parties dispute the meaning of the word “breathable” in the claim phrase
 “breathable hydrophilic thermoplastic material.” In particular, the parties’ primary
 dispute is whether a “breathable” material means a material that does not allow liquid
 water to pass through it, or a material that does not allow liquid water or respiratory
 gases to pass through it.

        The Breathing Circuit patents include a specific lexicographic definition for the
 term “breathable.” They state, “[h]ereinafter, throughout the description, a material that
 allows the passage of water vapor without allowing the passage of liquid water or
 respiratory gases is described as a ‘breathable’ material.” ’174 Patent at 2:56–60. FPH
 has not adequately explained why this statement in each of the Breathing Circuit patents
 should not apply to the meaning of the term “breathable” or is otherwise not definitional.

        FPH notes that the relevant claims of the ’174 Patent do not on their face include
 the requirement that the claimed “breathable hydrophilic thermoplastic material” prevent
 the passage of respiratory gases. See FPH Resp. Br. at 2. FPH dismisses the definition of
 “breathable” in the patent specification as “one statement in the specification,” and
 argues that it is not applicable here because it simply relates to a breathable material and
 not the claimed breathable hydrophilic thermoplastic material. At the hearing, FPH
 argued that like the claim language, the specification sometimes describes “breathable
 regions” with reference to respiratory gases, but other times with reference only to water
 vapor permeability. See, e.g. ’174 Patent at Abstract, 10:38–44, 11:1–4. Having
 considered FPH’s arguments, the Court finds that they do not provide a sufficient basis
 to support ignoring the clear lexicographic definition of “breathable” in the context of
 this larger claim term.

       Flexicare challenges portions of FPH’s proposed construction for other reasons,
 including the fact that FPH’s construction would potentially exclude coaxial
 embodiments by requiring water vapor to exit to the “ambient environment.” The Court
 agrees with Flexicare that it is not necessary to incorporate this limitation into a
 proposed construction for this term. As FPH itself acknowledges, these concepts are



CV-90 (06/04)                         CIVIL MINUTES – GENERAL                        Page 13 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 14 of 46 Page ID
                                    #:6874
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                            Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

 already claimed or narrowed through other aspects of the claim language itself, making
 the issue largely moot as far as the asserted claims of the ’174 Patent are concerned.

        The Court notes that although it agrees with Flexicare regarding the construction
 of this claim term, that does not mean that it agrees with Flexicare’s interpretation of the
 phrase “without allowing the passage of liquid water or respiratory gases” itself. The
 parties’ dispute regarding the meaning of that phrase will be discussed in the next
 section.

       The term “breathable hydrophilic thermoplastic material” is construed as “a
 hydrophilic thermoplastic material that allows the passage of water vapor without
 allowing the passage of liquid water or respiratory gases.”

           2.     “without allowing . . . liquid water or respiratory gases” Terms

                      “without allowing the passage of liquid water or respiratory
                       gases” (’366 Patent, Claim 1; ’324 Patent, Claim 1)

         FPH’s Construction        Flexicare’s Construction       Court’s Construction
  Plain and ordinary              “preventing the passage of    “without allowing
  meaning; no construction        any measurable amount of      more than the de
  necessary.                      liquid water or respiratory   minimis passage of
                                  gases”                        liquid water or
  Alternatively, if a                                           respiratory gases”
  construction is required:
  “without allowing liquid
  water or respiratory gases
  from inside the expiratory
  tube to exit to the outer
  ambient environment”




CV-90 (06/04)                         CIVIL MINUTES – GENERAL                        Page 14 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 15 of 46 Page ID
                                    #:6875
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                              Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

                      “without allowing the transmission of liquid water or respiratory
                       gases” (’891 Patent, Claim 1)

         FPH’s Construction        Flexicare’s Construction        Court’s Construction
  Plain and ordinary              “preventing the               “without allowing
  meaning; no construction        transmission of any           more than the de
  necessary.                      measurable amount of          minimis transmission
                                  liquid water or respiratory   of liquid water or
  Alternatively, if a             gases”                        respiratory gases”
  construction is required:
  “without allowing liquid
  water or respiratory gases
  from inside the expiratory
  tube to transmit to the outer
  ambient environment”

       Although the parties only identified three claims as including the disputed claim
 terms “without allowing the [passage]/[transmission] of liquid water or respiratory
 gases,” similar claim terms, some referring only to not allowing passage of liquid water,
 appear in all of the Breathing Circuit patents. Claim 1 of the ’366 Patent is a typical
 example of how this phrase and similar phrases are used in context:

           1.    A limb for a breathing circuit comprising:
                 an inlet,
                 an outlet, and
                 an enclosing wall defining a substantially singular exhalation flow
                        passage between said inlet and said outlet, at least a region of
                        said enclosing wall being of a material that allows the passage
                        of water vapour without allowing the passage of liquid water or
                        respiratory gases
                 a water vapour flow path from said exhalation flow passage to
                        ambient air through said material, and
                 wherein said limb is an expiratory limb of the breathing circuit.



CV-90 (06/04)                         CIVIL MINUTES – GENERAL                          Page 15 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 16 of 46 Page ID
                                    #:6876
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                             Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated


 ’366 Patent, Claim 1 (emphasis added). In other words, the “without allowing . . .”
 phrases are used to describe some of the properties of claimed materials, which the
 claims otherwise specify as, for instance, “allow[ing] the passage of water vapour.”

       In essence, the parties dispute whether the phrase “without allowing the
 [passage]/[transmission] of liquid water or respiratory gases” should be interpreted to
 permit some de minimis passage/transmission of liquid water or respiratory gases
 through the material claimed, or as permitting passage/transmission of absolutely no
 measurable quantity of liquid water or respiratory gases.

        The Breathing Circuit patents describe just two categories of materials as
 “breathable,” i.e. as “a material that allows the passage of water vapour without allowing
 the passage of liquid water or respiratory gases.” See, e.g. ’366 Patent at 2:11–15; see
 also supra. Specifically, the Breathing Circuit patents discuss materials with the trade
 names NAFION (id. at 3:1–8) and SYMPATEX (id. at 3:11–16). With its responsive
 claim construction brief, FPH submitted the declaration of Geoffrey M. Geise, who
 provides opinions regarding the properties of these types of materials. See Declaration of
 Geoffrey M. Geise in support of FPH’s Reply Claim Construction Brief (“Geise Decl.”),
 Docket No. 80. Geise stated that NAFION and SYMPATEX both permit the passage of
 some measurable, but de minimis, amount of respiratory gases based on their material
 properties. See Geise Decl. ¶¶ 29–30 (identifying scientific articles regarding NAFION’s
 permeability and comparing the 1.3 to 3.5 “barrer” permeability measurement for carbon
 dioxide in NAFION to its 160,000 barrer permeability for water vapor), id. at ¶¶ 37–38
 (identifying scientific articles regarding the permeability of a polymer similar to
 Sympatex and comparing 36 to 130 barrer permeability for carbon dioxide compared to
 21,000 to 59,000 barrer permeability for water vapor in that polymer). Geise explains
 that in view of the specification’s disclosure of these sample materials, “a person of
 ordinary skill in the art would have understood that a de minimis amount of gas could
 permeate through such breathable materials, without rendering that material unsuitable
 for use in the breathing circuit context if the volume of gases is low enough.” Id. ¶ 39.

       In response to Geise’s Declaration, Abraham’s Supplemental Declaration
 challenges the applicability of the scientific articles supporting Geise’s opinions. In



CV-90 (06/04)                         CIVIL MINUTES – GENERAL                         Page 16 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 17 of 46 Page ID
                                    #:6877
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                              Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

 particular, Abraham observes that Geise’s cited articles for NAFION involved, among
 other things, testing conditions with high pressures, time delays before measurement,
 and/or stationary conditions where gases are not moving through, for example, a tube.
 See Abraham Supp. Decl. ¶¶ 30–34, 66–82. Abraham challenges Geise’s opinions
 regarding the polymer similar to Sympatex on the basis that it is not Sympatex itself.
 See, e.g. id. ¶ 80. Abraham also refers to general statements in marketing materials for
 NAFION and Sympatex as supporting his conclusion that, in the context of breathing
 tubes like those disclosed in the relevant asserted patents, there would be no measurable
 amount of permeability to respiratory gases. Id. ¶¶ 19–21, 41–51.

        Geise provides a detailed and thorough technical response in his supplemental
 declaration. Geise strongly emphasizes his opinion that a person of skill in the art would
 rely on his cited scientific articles, even though they provide different testing conditions.
 See, e.g. Geise Supp. Decl. ¶ 37. He states,

           a person of ordinary skill in the art can reference those testing studies and
           the reported permeability properties and use mathematical models to
           calculate the expected permutation rate in their specific application. Such
           normalized permeability test studies are helpful so that testing does not need
           to be performed at every pressure or for every application.

 Id. (emphasis added). He states that he has routinely “sought and used material
 properties, measured in the context of different applications and/or at different
 experimental conditions, to inform my understanding of how those materials would
 function in the different applications of interest to my studies.” Id. ¶ 39. He urges that
 “permeability is a material property of NAFION and was observed.” Id. ¶ 41. He
 challenges Abraham’s reliance on generalized statements in marketing materials as not
 providing specific testing data, and as using words or phrases that do not preclude a
 determination that a material is permeable to certain gases. Id. ¶¶ 11–33; see, e.g. id. ¶
 31–33.

         Critically, as both experts acknowledge, the claims are to apparatuses and
 methods relating to breathing tubes and regions in those tubes that, for instance, “allow[
 ] the transmission of water vapour without allowing the transmission of liquid water or



CV-90 (06/04)                          CIVIL MINUTES – GENERAL                         Page 17 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 18 of 46 Page ID
                                    #:6878
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                            Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

 respiratory gases through said enclosing outer wall.” ’891 Patent, Claim 1. The claims,
 including this limitation and similar ones, do not include requirements regarding the
 material properties (including permeability) of the regions per se, but instead are firmly
 rooted in the context of the surrounding claim limitations. The relevant question is
 whether, in the context of the claimed breathing tube or associated method, someone
 would see a measurable amount of transmission of respiratory gases through the relevant
 material while it is in use. In other words, the claim limitations relate to whether there
 would be a measurable permeation rate, not simply whether a particular material has
 some amount of permeability as a material property. Although Geise states that his
 scientific articles are relevant in that they would permit a POSITA to calculate an
 expected permeation rate in their specific application (Geise Supp. Decl. ¶ 37), Geise
 does not attempt to perform such a calculation here. Based on a review of the expert’s
 declarations, it is unclear whether, given the small amount of permeability measured in
 Geise’s cited scientific articles in the extreme conditions they studied, a mathematical
 model would indeed reveal a measurable amount of gas transmission through NAFION
 or Sympatex in the context of the claimed inventions.

        At the supplemental hearing, FPH expressed concern that a construction referring
 to no measurable amount of gas transmission could exclude the disclosed embodiments.
 FPH suggested that Flexicare might attempt to craft some test with the benefit of
 present-day measurement equipment and use that text to show that some small but
 measurable amount of gas molecules could pass through a material otherwise equivalent
 to the categories of materials disclosed in the ’366 Patent. FPH argued, further to that
 point, that the Court’s tentative construction of “without allowing the
 [passage]/[transmission] of any measurable amount of liquid water or respiratory gases”
 was not sufficiently tethered to the context of breathing tube conditions, even though the
 Court elsewhere emphasized the importance of considering those conditions in its
 supplemental tentative claim construction ruling. FPH also urged the Court to consider a
 reference to “Broka” that was cited for the first time in Geise’s supplemental declaration.
 See Docket No. 93-3 (“Oxygen and hydrogen permeation properties and water uptake of
 Nafion® 117 membrane and recast film for PEM fuel cell,” K. Broka et al, Journal of
 Applied Electrochemistry 27 (1997)). In Broka, the total pressure on both sides of a
 Nafion membrane was the same, but oxygen permeation was still observed. FPH also
 argued that words like “inhibit,” “prevent,” and “prohibit” are not “absolute words.”



CV-90 (06/04)                         CIVIL MINUTES – GENERAL                       Page 18 of 46
     Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 19 of 46 Page ID
                                      #:6879
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                                       Date    March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated


        Flexicare responded by noting differences between the circumstances present in
 Broka compared to a breathing tube, including by arguing that the Broka study involved
 a stationary test, high pressure, and a measurement taken after 6 hours.2 See 2/24/2020
 Tr., Docket No. 118 at 23:8–9 (“six hours is far longer than the resident time of CO2 in
 the breathing tube.”). Flexicare also for the first time at the hearing submitted additional
 pages of Perma Pure product brochures for Nafion dryers.3 See Docket No. 114
 (materials lodged after February 24, 2020 hearing). Under the heading “Dryer
 Selectivity,” the brochure states in part, “Nafion is not only highly resistant to chemical
 attack, it also exhibits highly selective absorption. Most substances are retained
 quantitatively inside the tubing.” Docket No. 114-2 at ECF5. The brochure then includes
 the following table:




 2
   In rebuttal argument at the hearing, FPH disputed that Broka involved a stationary test. FPH argued
 that Broka involved oxygen flowing through the test apparatus. See also Geise Supp. Decl. ¶ 57.
 3
  The Court has concerns with Flexicare’s recent habit of submitting relevant evidence to the Court
 either the day before a hearing or at a hearing itself. See also, e.g. Docket No. 86 (declaration submitted
 by Flexicare at 9:12pm the night before January 13, 2020 hearing). Both parties are expected to
 disclose relevant evidence relating to a dispute as soon as possible, and certainly in advance of a
 hearing on such a dispute. See 2/24/2020 Tr., Docket No. 118 at 24:20–22 (document submitted by
 Flexicare to Court for first time at February 24, 2020 hearing had been produced to Flexicare over ten
 days earlier). Relatedly, the Court is considering requiring the service and filing of any hearing
 demonstratives at least seven days in advance of a motion hearing, in order to avoid additional
 unnecessary surprise and ambush in the oral arguments presented by the parties.



CV-90 (06/04)                             CIVIL MINUTES – GENERAL                                  Page 19 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 20 of 46 Page ID
                                    #:6880
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                            Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated




 Id. Flexicare also appeared to agree with FPH that “you have got to test these products in
 context, and the context is in the context of breathing tubes.” 2/24/2020 Tr., Docket No.
 118 at 32:23–25.

        FPH argued in rebuttal that little weight should be afforded to Flexicare’s
 proffered product brochure because it did not actually state that testing was performed or
 that there was zero permeability for certain gases. FPH reiterated concerns that any
 construction of the term should be “anchored to how these breathing tubes operate.”
 2/24/2020 Tr., Docket No. 118 at 37:18–19.

         FPH also noted in rebuttal that Flexicare did not address during oral argument
 whether it would seek to employ present-day, molecular-level tests to show that the
 materials in the accused products had some measurable passage or transmission of
 respiratory gases. However, in response to questions from the Court, Flexicare did state
 that it would not object to adding a phrase to the construction that specifically defined
 the claim term in the context of breathing tubes.

        On such a record, the unequivocal language of both the claims and specification
 must control. There is insufficient basis at this time to find that Flexicare’s proposed
 construction would exclude the preferred embodiments in the patent specification from
 the scope of this term. Further, Flexicare’s cited product brochures provide additional



CV-90 (06/04)                         CIVIL MINUTES – GENERAL                       Page 20 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 21 of 46 Page ID
                                    #:6881
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                              Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

 evidence, consistent with the remainder of the intrinsic record, that support Flexicare’s
 position.

        The Court acknowledges FPH’s concerns about Flexicare’s possibly attempting to
 employ a present-day, molecular-level test of a material separated from the context of a
 breathing tube circuit to show that there can be a measurable transmission of respiratory
 gases through the material. Claims are meant to be understood from the perspective of a
 person of skill, in the art, and at the time of the invention, and the Court intends its
 construction of the claim terms to be understood in that relevant context, even when not
 explicitly stated. Despite FPH’s stated concerns, Flexicare has not yet indeed
 affirmatively stated that it intends to employ such a test. If Flexicare did seek to do so, it
 should consider that that the term “measurable,” like the rest of the claim terms, must be
 understood from the perspective of a person of skill at the time of the invention. Further,
 if a sophisticated testing methodology shows a measurable amount of gas
 passage/transmission via a particular accused material, it would also be relevant if the
 same testing showed a measurable amount of gas passage/transmission via Nafion or
 Sympatex. Again, the Court at this time has not found that, and does not intend for, its
 construction to exclude these preferred embodiments.

        As with the term “breathable hydrophilic thermoplastic material,” Flexicare
 challenges portions of FPH’s alternative proposed construction for other reasons,
 including the fact that FPH’s construction is focused on conduits delivering gases away
 from a patient (instead of leaving it open to covering conduits delivering gases to or
 from a patient) and would potentially exclude coaxial embodiments by requiring water
 vapor to exit to the “ambient environment.” The Court agrees with Flexicare that it is not
 necessary to incorporate these limitations into a proposed construction for this term.
 Again, many of these concepts are already claimed or narrowed through other aspects of
 the claim language itself.

        In its briefing, FPH suggests some difference in the meanings of the terms
 “passage” and “transmission,” such that the “without allowing the
 [passage]/[transmission] of liquid water or respiratory gases” require different
 constructions. However, FPH does not articulate what it actually believes to be the
 distinction between the meaning of these two words.



CV-90 (06/04)                         CIVIL MINUTES – GENERAL                          Page 21 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 22 of 46 Page ID
                                    #:6882
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                              Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated


        The Court construes the terms “without allowing the [passage]/[transmission] of
 liquid water or respiratory gases” as “without allowing the [passage]/[transmission] of
 any measurable amount of liquid water or respiratory gases when the claimed breathing
 tube, conduit, or circuit is in use.”

           3.    “semipermeable material” (’017 Patent, Claims 1, 12)

         FPH’s Construction        Flexicare’s Construction        Court’s Construction
  Plain and ordinary               “a material that allows the   “a material that allows the
  meaning; no construction         passage of water vapor        passage of water vapor
  necessary.                       without allowing the          without allowing the
                                   passage of liquid water or    passage of liquid water or
  Alternatively, if a              respiratory gases”            respiratory gases”
  construction is required:
  “partially permeable
  material”

        The critical issue regarding the claim term “semipermeable material” is whether it
 is used in the ’017 Patent specification interchangeably with the term “breathable
 material,” such that the patent’s lexicographic definition of “breathable” should be
 incorporated into the claim construction for “semipermeable material.”

        The term “semipermeable material” appears in the specification of the ’017 Patent
 just once. The specification states:

           An example of application of the conduit with heated wick is shown in FIG.
           6. A heater element 110 coated with a hydrophilic layer, runs the length of
           the semipermeable conduit 102 and the inspiratory conduit 101. During
           operation humidified gases are drawn through inspiratory conduit 101, then
           flow through the Y connector 103, and are then delivered to the patient (not
           shown). When the patient expires the gases flow through the Y connector



CV-90 (06/04)                          CIVIL MINUTES – GENERAL                         Page 22 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 23 of 46 Page ID
                                    #:6883
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                              Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

           103, and then flow through the breathable expiratory conduit 102. The
           expiratory gases will be almost saturated with humidity and as the wall of
           the breathable expiratory conduit 102 will be relatively cool, some portion of
           the vapour in the gases will condense and therefore water will collect in the
           conduit and run towards the lowest point 106. As already mentioned such
           collection of water is undesirable and therefore the heated wick 100 is
           provided to revaporise the water that collects. This is particularly important
           where the breathable material is one, such as SYMPATEX, which transmits
           water vapour but does not transmit liquid water. While such materials are
           advantageous for their ability to stop harmful bacteria and viruses this
           advantage is offset by their inability to transmit liquid water. By re-
           evaporation of any collected water by the heated wick it can be transmitted
           through the breathable membrane in its vapour state.

 ’017 Patent at 5:12–35 (emphasis added). FPH discounts this disclosure by arguing that
 “[b]oth ‘the semipermeable conduit 102’ and ‘the breathable expiratory conduit 102’ are
 merely examples of the conduit 102 . . . that is mentioned dozens of times in the
 specification.” FPH Resp. Br. at 4. The Court disagrees with FPH’s characterization of
 the intrinsic record. Instead, the word “semipermeable” is used in the specification in a
 way that shows the applicant understood it as being interchangeable with the term
 “breathable.” Although it appears in the specification only once, its use in the
 specification in the same paragraph and apparently referencing the same particular
 conduit 102 embodiment supports finding it coextensive with the phrase “breathable
 [expiratory] material” in the context of the patent claims.

       The term “semipermeable material” is construed as “a material that allows the
 passage of water vapor without allowing the passage of liquid water or respiratory
 gases.”

           4.    “material” (’814 Patent, Claims 1, 20)




CV-90 (06/04)                          CIVIL MINUTES – GENERAL                         Page 23 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 24 of 46 Page ID
                                    #:6884
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                              Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

         FPH’s Construction         Flexicare’s Construction       Court’s Construction
  Plain and ordinary               “a material that allows the   No construction
  meaning; no construction         passage of water vapor
  necessary.                       without allowing the
                                   passage of liquid water or
                                   respiratory gases”

        The parties dispute whether the word “material” as it appears in Claims 1 and 20
 of the ’814 Patent, without any associated adjectives like “breathable” or
 “semipermeable,” should still be limited to mean a breathable material, i.e. “a material
 that allows the passage of water vapor without allowing the passage of liquid water or
 respiratory gases.”

        Claims 1 and 20 of the ’814 Patent already require that the claimed material be,
 for instance, “a material that allows passage of water vapor without allowing passage of
 liquid water, thereby forming a water vapor flow path from the flow passage to the
 ambient air through the material.” ’814 Patent at Claim 1. The parties’ dispute thus
 relates to whether the claim term should also be limited to preclude the passage of
 respiratory gases through the material.

       Unlike the other “material” terms construed in this Order, Flexicare has not
 provided a basis to show that importing an additional limitation into the meaning of this
 claim term based on preferred embodiments disclosed in the patent specification is
 warranted. The claim itself already sufficiently defines the properties of the claimed
 “material,” and there are no lexicographic definitions for the term “material” itself that
 support limiting it to be a breathable material. As FPH also notes, Flexicare’s cited
 examples in the specification “undermine Flexicare’s proposed construction because
 they confirm that the specification and claims use the term ‘breathable’ to describe such
 materials, but the claims of the ’814 Patent recite a ‘material’ without describing it as
 ‘breathable.’” FPH Resp. Br. at 6.

           The Court finds that no construction is necessary for the term “material.”


CV-90 (06/04)                          CIVIL MINUTES – GENERAL                          Page 24 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 25 of 46 Page ID
                                    #:6885
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                              Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated


           5.    “expiratory limb” (’814 Patent, Claims 1, 20; ’366 Patent, Claim 1;
                 ’017 Patent, Claim 1; ’324 Patent, Claim 2)

         FPH’s Construction        Flexicare’s Construction        Court’s Construction
  “tubing portion that            “a tubing portion that         “tubing portion that
  connects the patient            directly or indirectly         connects the patient
  interface component to          connects a patient interface   interface component to
  another piece of equipment      component to another piece     another piece of equipment
  (such as a ventilator) to       of equipment and provides      to provide a conduit for
  provide a conduit for           a conduit to direct expired    directing expired air away
  directing expired air away      air away from the patient      from the patient and toward
  from the patient and toward     and toward another piece of    the other piece of
  the other piece of              equipment”                     equipment”
  equipment”
                                  “expiratory limb” in           “expiratory limb” in the
                                  preamble language is not       preamble of Claim 1 of the
                                  limiting                       ’017 Patent is found
                                                                 limiting and in the
                                                                 preamble of Claim 1 of the
                                                                 ’814 Patent is not found
                                                                 limiting.

       The parties originally presented two disputes regarding the meaning of the term
 “expiratory limb.”

         However, in its responsive claim construction brief, FPH agrees that an expiratory
 limb may be directly or indirectly connected to other pieces of equipment. FPH Resp.
 Br. at 13. FPH instead “objects to Flexicare’s attempt to use this language to encompass
 other types of tubes or components, such as CO2 absorbers, dryers, and gas sampling
 lines, into the construction of ‘expiratory limb.’” Id. On this basis, FPH requests that a
 construction “make clear that the ‘expiratory limb’ connects to equipment such as a
 ventilator.” Id. FPH’s assertions do not appear to be directly responsive to statements in



CV-90 (06/04)                         CIVIL MINUTES – GENERAL                         Page 25 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 26 of 46 Page ID
                                    #:6886
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                             Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

 Flexicare’s opening claim construction brief, where Flexicare explains that the
 specification discloses “ancillary equipment such as filters, ventilators and the like” as
 connected to an expiratory limb. See ’814 Patent at 10:40–42. Flexicare argues that if
 any additional specificity in a claim construction is needed, these other alternatives
 should be included rather than simply a reference to “ventilator,” which could confuse a
 juror into believing ventilators are the only possible connecting structures. See Flexicare
 Op. Br. at 15–16. FPH does not cite a basis for its understanding that Flexicare is
 seeking to extend the meaning of the term “expiratory limb” to encompass FPH’s other
 example components (see also Flexicare Resp. Br. at 12:10–12, 13:28–14:2), and the
 Court also tends to agree with Flexicare that FPH’s construction would imply an
 expiratory limb can be connected only to a ventilator, when FPH has not stated that as its
 position or provided evidence to support such a position. On the current record, the
 Court will not add FPH’s proposed example to a construction of the term. But the Court
 also does not see a basis to include the phrase “directly or indirectly” in a construction of
 the term itself. Each parties’ proposed construction refers to connecting the expiratory
 limb “to another piece of equipment.” Without identifying what that piece of equipment
 must be, stating that the expiratory limb can be directly or indirectly connected to it is
 not illuminating.

        The parties’ sole remaining substantive dispute for the claim term “expiratory
 limb” appears to be whether it is limiting in Claims 1 of the ’814 Patent and Claim 1 of
 the ’017 Patent, where it appears in the claim preamble.

        “[A] preamble is not limiting where a patentee defines a structurally complete
 invention in the claim body and uses the preamble only to state a purpose or intended
 use for the invention.” Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,
 808 (Fed. Cir. 2002) (quotations and citations omitted). But “[i]f the claim preamble,
 when read in the context of the entire claim, recites limitations of the claim, or, if the
 claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the
 claim preamble should be construed as if in the balance of the claim.” Pitney Bowes,
 Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir.
 1999). Although there is no “litmus test [that] defines when a preamble limits claim
 scope,” the Federal Circuit has stated as one “guidepost” that “dependence on a



CV-90 (06/04)                         CIVIL MINUTES – GENERAL                         Page 26 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 27 of 46 Page ID
                                    #:6887
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                                Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

 particular disputed preamble phrase for antecedent basis may limit claim scope because
 it indicates a reliance on both the preamble and claim body to define the claimed
 invention.” Catalina Mktg., 289 F.3d at 808.

           As noted, Claim 1 of the ’814 Patent recites:

           1.     A flexible breathing tube forming an expiratory limb for a breathing
           circuit comprising:
                  an inlet configured to connect to, and receive a flow of expiratory
                         gases from, a patient interface component,
                  an outlet configured to connect to, and deliver the flow of expiratory
                         gases to, other equipment, and
                  an enclosing wall forming a flexible singular expiratory flow conduit
                         defining a flow passage between the inlet and the outlet and
                         bounding the flow passage and ambient air,
                         wherein one or more regions of the enclosing wall comprise a
                                material that allows passage of water vapor without
                                allowing passage of liquid water, thereby forming a water
                                vapor flow path from the flow passage to the ambient air
                                through the material,
                         wherein the one or more regions are distributed over a length of
                                the enclosing wall, such that the flexible breathing tube is
                                configured to allow diffusion of water vapor along the
                                flexible singular expiratory flow conduit and dry the flow
                                of expiratory gases between the inlet and the outlet
                                wherein the water vapor flow path flows from the
                                passage directly to the ambient air through the material.

 ’814 Patent at Claim 1 (emphasis added). The substantive limitations of Claim 1 of the
 ’814 Patent describe a structurally complete invention, including by reciting an inlet,
 outlet, and wall “forming a flexible singular expiratory flow conduit,” with specific
 descriptions of the limitations surrounding that conduit, including the material forming it
 and the direction of expiratory gas flow (from the “patient interface component” and
 towards “other equipment”). FPH’s argument that the language in the preamble “forms



CV-90 (06/04)                           CIVIL MINUTES – GENERAL                          Page 27 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 28 of 46 Page ID
                                    #:6888
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                               Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

 the structure for the claimed invention” is not persuasive when looking at the plain claim
 limitations themselves. See FPH Resp. Br. at 12.

           Claim 1 of the ’017 Patent, meanwhile, states inter alia,

           1.     A single expiratory tube forming an expiratory limb for a breathing
           circuit, the single expiratory tube comprising:
                  at a first end of the single expiratory tube, a patient-end connector,
                          configured to connect to a Y connector and receive a flow of
                          respiratory gases expired by a patient from the Y connector, the
                          flow of gases expired by the patient defining an expiratory
                          gases flow;
                  at a second end of the single expiratory tube, a ventilator-end
                          connector, configured to connect to a breathing conduit
                          connection port, and configured to deliver the expiratory gases
                          flow to a ventilator;
                  an enclosing outer wall forming a singular flexible gases conduit
                          defining a flow passageway between the patient-end connector
                          and the ventilator-end connector, such that, when in use, the
                          expiratory gases flow passes through the patient-end connector,
                          into the singular flexible gases conduit, and through the
                          ventilator-end connector[.]

 ’017 Patent, Claim 1. This claim is similar to Claim 1 of the ’814 Patent in that the claim
 limitations themselves recite the equivalent of an inlet, an outlet, and an outer wall
 “forming a singular flexible gases conduit,” as well as the material properties (not shown
 in the above excerpt of the claim) of the conduit and the direction of gas flow. However,
 Claim 1 of the ’017 Patent also refers to “the single expiratory tube” in the body of the
 claim, which takes antecedent basis from the preamble’s recitation of “[a] single
 expiratory tube forming an expiratory limb for a breathing circuit.” In this case, the
 claim language itself thus “indicates a reliance on both the preamble and claim body to
 define the claimed invention.” Catalina Mktg., 289 F.3d at 808. Moreover, as FPH
 observes, Claims 2 and 5 of the ’017 Patent specifically refer to “the expiratory limb,”
 relying on its appearance in the preamble of Claim 1 for antecedent basis. See, e.g., ’017



CV-90 (06/04)                           CIVIL MINUTES – GENERAL                         Page 28 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 29 of 46 Page ID
                                    #:6889
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                              Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

 Patent, Claim 5 (“The expiratory tube of claim 1, wherein the expiratory limb includes
 no drainage ports for draining liquid.”).

        FPH argues that the prosecution history supports the conclusion that the preamble
 is limiting in these claims. FPH Op. Br. at 7–8. The Court has reviewed the cited
 portions of the prosecution history for the application leading to the ’814 Patent. Docket
 No. 74-16 at FPHFLX0001760–61. In an Office Action Response, the patent applicant
 quoted the proposed language for proposed Claim 1 of the ’814 Patent, including by
 bolding portions of the preamble and the terms “inlet,” “outlet,” and “enclosing wall
 defining a flexible singular expiratory flow conduit” in the body of the claim. The
 applicant stated that neither prior art reference that had been cited by the examiner
 “describe[s] an expiratory limb or flexible breathing tube with the vapor permeable
 characteristics recited in Claim 1.” The applicant observed that the prior art references’
 disclosure of a dryer is not an “expiratory limb or conduit.” Id. at FPHFLX0001761
 (“The dryer of Wikefeldt is not an expiratory limb or conduit.”). The applicant
 proceeded to use the terms “expiratory limb,” “expiratory conduit,” and “expiratory
 tube” seemingly interchangeably. See, e.g. Id. at FPHFLX0001762–63 (“Nowhere does
 Wikefeldt teach a flexible expiratory tube . . . . Rather, . . . the length of vaper permeable
 tubing 140 is quite short [in Wikefeldt] compared to the illustrated expiratory limb 24 . .
 . . Kertzman does not cure the deficiencies of Wikefeldt . . . . The small diameter
 sampling tube of Kertzman could not be used as an expiratory conduit.”).

        The prosecution history does not support the conclusion that the preamble is
 limiting inasmuch as it suggests that the term “singular expiratory flow conduit” in the
 body of Claim 1 of the ’814 Patent has a coextensive meaning with the term “expiratory
 limb.” However, the parties have not sought construction of the term “singular
 expiratory flow conduit” at this time. The Court does not believe the prosecution history
 serves as a basis to find the preamble of Claim 1 of the ’814 Patent is limiting, given the
 complete structure provided by the limitations in the body of the claim itself and its
 understanding of the statements in the prosecution history.

        At the hearing, FPH again argued that the patent applicant’s statements during
 prosecution history show that the patent applicant distinguished the prior art on the basis
 of the preamble term “expiratory limb.” See Docket No. 74-16 at FPHFLX0001760



CV-90 (06/04)                         CIVIL MINUTES – GENERAL                          Page 29 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 30 of 46 Page ID
                                    #:6890
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                              Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

 (“neither Wikefeldt nor Kertzman describe an expiratory limb or flexible breathing tube
 with the vapor permeable characteristics recited in Claim.”); FPHFLX0001761 (“The
 dryer of Wikefeldt is not an expiratory limb or conduit, does not connect to a patient
 interface component, and does not provide a vapor flow path from the passage through
 the vapor material of the wall to ambient air.”); FPHFLX0001762 (“The teachings of
 Wikefeldt fail to teach or enable a person of skill in the art to make an entire expiratory
 tube or limb out of vapor permeable material with sufficient structural integrity and
 flexibility and sufficient . . . vapor permeability to adequately dry expiratory gases.”);
 FPHFLX0001763 (“The Office Action also fails to suggest any motivation for replacing
 the dryer or expiration limb of Wikefeldt with a vapor permeable expiratory limb
 connected to a patient interface component based on the disclosure of the gas sampling
 line of Kertzman.”). Particularly without information regarding the parties’ positions as
 to the meaning of the term “singular expiratory flow conduit,” and for the same reasons
 already stated as to these portions of the prosecution history, FPH’s argument that the
 term “expiratory limb” as it appears in the preamble of Claim 1 of the ’814 Patent is
 rejected.

        The term “expiratory limb” is construed as “tubing portion that connects the
 patient interface component to another piece of equipment to provide a conduit for
 directing expired air away from the patient and toward the other piece of equipment.” Its
 use in the preamble of Claim 1 of the ’017 Patent is found limiting and its use in the
 preamble of Claim 1 of the ’814 Patent is not found limiting.

           6.    “nasal cannula assembly” (’902 Patent, Claims 1, 10; ’376 Patent,
                 Claims 1, 13)

         FPH’s Construction        Flexicare’s Construction        Court’s Construction
  Plain and ordinary              “a nasal cannula for           “a nasal cannula for
  meaning; no construction        providing gases to a patient   providing gases to a patient
  necessary.                      having at least a face mount   having at least a face
                                  part and a gases flow          mount part and a gases
                                  manifold part [(as further     flow manifold part, where
                                  construed by the Court in      the assembly can include



CV-90 (06/04)                         CIVIL MINUTES – GENERAL                         Page 30 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 31 of 46 Page ID
                                    #:6891
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                               Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

                                   the context of the ’902        one or more gas entry
                                   Patent)], the assembly         configurations for a gases
                                   being without two gas          supply tube or gases
                                   entries or a plug to seal an   transportation pathway, but
                                   unused gas entry as            only one gas entry may be
                                   described in the prior art”    operable at any time”

        The parties have two disputes regarding the term “nasal cannula assembly.” First,
 they dispute whether the term requires an assembly of components that always includes
 a “gases flow manifold part.” Second, they dispute whether the meaning of the term was
 limited during patent prosecution such that it should not cover “two gas entries or a plug
 to seal an unused gas entry as described in the prior art.”

        Regarding the parties’ first dispute, the claims of the ’902 Patent explicitly require
 that the nasal cannula assembly include a gases flow manifold part. For instance, Claim
 1 of the ’902 Patent states, inter alia,

           1.    A nasal cannula assembly adapted to deliver gases to a patient, said
           cannula assembly comprising:
                 a face mount part, including at least one nasal prong capable of being
                        fitted into at least one of said patient’s nares,
                 a removable gases flow manifold part in use connected to and in fluid
                        communication with said face mount part, said manifold part
                        having a single horizontal side gases entry, said manifold part
                        adapted for fluid communication with a gases transportation
                        pathway in use[.]

 ’902 Patent, Claim 1 (emphasis added). The parties’ dispute instead relates to whether
 the requirement for a gases flow manifold part should be extended to the ’376 Patent
 claims, which do not recite one in the claim limitations themselves.

           Claim 1 of the ’376 Patent states:




CV-90 (06/04)                          CIVIL MINUTES – GENERAL                         Page 31 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 32 of 46 Page ID
                                    #:6892
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                                 Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

            1.    A single side entry nasal cannula assembly adapted to deliver gases to
           a patient’s nares, the cannula assembly comprising:
                  a face mount part, including a tubular body having a lumen opening
                          providing access to a lumen, the face mount part having a first
                          end and a second end, the opening being positioned between the
                          first end and the second end of the face mount part, the face
                          mount part further including at least one prong capable of being
                          fitted into at least one of the patient’s nares,
                  a single gases supply tube connected to the lumen opening of the face
                          mount part, the single gases supply tube extending toward only
                          one of the first end and the second end of the face mount part,
                          and no other gases supply tube extending from the other of the
                          first end and the second end of the face mount part,
                  the face mount part configured to rest across the top lip of the patient,
                  a first lateral extension and a second lateral extension, each of the first
                          and second lateral extensions extending laterally outward from
                          the face mount part,
                  a first support assembly coupled to the first lateral extension and the
                          second lateral extension, the first support assembly configured
                          to engage a head of the patient and to at least partially support
                          the face mount part, and
                  a second support assembly connected to the gases supply tube and
                          configured to support at least a portion of a weight of the gases
                          supply tube, the second support assembly separate and
                          independent from the first support assembly.

 ’376 Patent, Claim 1.

        FPH did not challenge construction of the term “nasal cannula assembly” on the
 basis that appears in the preamble of Claim 1. Further, the phrase appears in the body of
 Claim 13 and in the body of dependent claims that depend from Claim 1, supporting that
 it can be construed as a claim limitation as to both Claim 1 and Claim 13. See ’376
 Patent at Claim 8 (“The nasal cannula assembly of claim 1, wherein the second support
 assembly is configured transfer some of the weight of the gases supply tube pulling on



CV-90 (06/04)                           CIVIL MINUTES – GENERAL                           Page 32 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 33 of 46 Page ID
                                    #:6893
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                             Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

 the nasal cannula assembly, while helping to prevent the nasal prongs interfering with
 sensitive lining of the patient’s nares.”), Claim 13 (referring to shorter phrase “the nasal
 cannula assembly” in the body of the claim itself at column 13, lines 25–26).

        As Flexicare notes, the patent applicant chose to employ the phrase “nasal cannula
 assembly,” as opposed to the previously-known term “nasal cannula” in the claims. In
 each disclosed embodiment in the specification, as well as each of the asserted claims,
 there is no dispute that the claimed “nasal cannula assembly” at least includes a “face
 mount part.” Although the parties did not request construction of this functional-
 sounding term, the Court again observes that the applicant’s choice of the phrase “face
 mount part” is unique from prior art embodiments in the record that again may have
 simply referred to just a nasal cannula. Given that the term is to a “nasal cannula
 assembly” that includes a particularized “face mount part,” the Court agrees with
 Flexicare that there must be another component in relation to the face mount part to
 warrant use of the word “assembly.”

        The only component disclosed in the specification as satisfying this role is the
 gases flow manifold part. As Flexicare notes, the specification consistently describes the
 disclosed, preferred embodiments, which include a gases flow manifold part, as “forms”
 or “aspects” of the invention. See, e.g., ’902 Patent at 3:14–22, 5:63–6:2, 7:7–13, 8:11–
 13, 8:36–38; see also id. at Figs. 2, 3, 8, 9. These disclosed embodiments show
 exemplary unique structural configurations for the “nasal cannula assembly” as well as
 its component “face mount part” and “gases flow manifold part.”

        At the hearing, FPH argued that the claims already require other components
 besides the “face mount part” to form the “nasal cannula assembly.” For instance, in
 Claim 13, the nasal cannula assembly also additionally comprises a single gases supply
 tube, head gear, and a flexible tether. FPH argued that the patent applicant knew when to
 independently claim a gases flow manifold part, and indeed did so. On these bases, FPH
 argued that the common word “assembly” should not be construed to require a “gases
 flow manifold part” under these circumstances.

       FPH also cited the prosecution history. FPH argued that during prosecution the
 proposed claim that eventually issued as Claim 1 of the ’376 Patent was rejected over a



CV-90 (06/04)                         CIVIL MINUTES – GENERAL                         Page 33 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 34 of 46 Page ID
                                    #:6894
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                            Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

 reference to “Smith.” FPH argued that Smith does not disclose a gases flow manifold
 part, showing that the Examiner did not understand the claims of the ’376 Patent to
 require a gases flow manifold part.

        Flexicare responded that the claim language itself, by its other requirements,
 inherently requires a gases manifold part. Flexicare observed, for instance, that the
 claims require a single side entry into the nasal cannula assembly, in combination with
 an opening in the face mount part between the first and second end. Flexicare argued
 that this configuration requires something to connect the gases supply tube into the
 center of the face mount part. Flexicare also argued that the Examiner’s interpretation of
 the claims during prosecution history should not serve as a basis to construe the term
 more broadly. Flexicare further noted that the proposed claim was amended after further
 rejections to incorporate the configuration that Flexicare urges “make it absolutely
 necessary to have that component that goes from the side entry gases supply tube into
 the center of the face mount part.” 1/13/2020 Tr. at 31:12–15.

        The Court has reviewed the arguments presented by the parties. Ultimately, it
 maintains that the particular nomenclature employed by the Nasal Cannula patents in
 both their claims and specification support finding the term “nasal cannula assembly”
 requires a gases flow manifold part. The claims do not use the word “assembly” alone,
 but use it in the phrase “nasal cannula assembly.” The specification, in turn, consistently
 discloses embodiments including the combination of a face mount part and gases flow
 manifold part. This record supports the conclusion that the gases flow manifold part is a
 critical aspect of the claimed nasal cannula assembly. Although the Court acknowledges
 FPH’s position that, consistent with use of the word “assembly,” the claims already
 require other aspects of the nasal cannula assembly beside the face mount part, the Court
 finds that more is warranted based on the disclosure in the patent specification.
 Similarly, although the Court does not reach a determination as to Flexicare’s argument
 that a gases flow manifold part is inherently required by the claimed configuration of the
 face mount part compared to the gases entry tube, the Court is not persuaded by FPH’s
 arguments regarding the prosecution history and the Examiner’s cited prior art with
 respect to an earlier version of proposed Claim 1.




CV-90 (06/04)                         CIVIL MINUTES – GENERAL                       Page 34 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 35 of 46 Page ID
                                    #:6895
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                             Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

        Regarding the parties’ second dispute, Flexicare argues that the claims should be
 limited based on statements made both in the specification of the Nasal Cannula Patents
 and amendments made during patent prosecution. The parties at least appear to agree
 that the claims do not cover an assembly with two gas entries being used in operation at
 the same time. Limitations in the patent claims themselves warrant against this. Instead,
 the parties focus their dispute on whether the patent specification and prosecution history
 support omitting from the claims configurations where a plug is used to seal one entry in
 what would otherwise be a two-entry cannula. Flexicare argues that the patent
 specifications themselves refer to a prior art patent that involved a nasal cannula where a
 plug was used to obstruct the unused end of the cannula, while the other end was “able
 to receive a tube for supplying gases to the cannula.” Flexicare Reply Br. at 17 (citing
 ’902 Patent at 1:44–50 (referring to prior art reference to “Sandoz-Wander”)). Flexicare
 further argues that amendments made by the patent applicant in the prosecution of the
 application leading to the ’902 Patent in response to a particular prior art reference
 support limiting the ’902 and ’376 Patent claims to exclude embodiments involving
 simply a tube attached to one end of a two-entry cannula and a plug attached to obstruct
 the other end.

        The Court tends to agree with Flexicare that the prior art references it cites clearly
 disclose a cannula configuration involving a tube attached to one end and a plug
 obstructing the other end, such that if the claims of the ’902 and ’376 only required
 limitations to that same configuration, they would likely be invalid. However, the issue
 before the Court is not one of patent invalidity, and Flexicare has not shown that the
 patent intrinsic record is ambiguous such that the patent claims must be construed to
 preserve their validity. Further, having determined, for example, that the claimed “nasal
 cannula assembly” requires a “gases flow manifold part” in all claims, it is not clear that
 the claims would indeed be anticipated by this prior art.

       The Court is also not persuaded that the patent specification actually disparages
 Sandoz-Wander, as opposed to simply acknowledging it as a prior art reference.
 Flexicare’s cites other portions of the patent specification for the proposition of prior art
 disparagement, but they do not clearly relate to Sandoz-Wander. See ’902 Patent at
 6:42–45 (“the nasal cannula assembly 20 and associated tubing 3 are relatively
 unobtrusive as the cannula 20 only requires a single horizontal side entry, not two entries



CV-90 (06/04)                         CIVIL MINUTES – GENERAL                         Page 35 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 36 of 46 Page ID
                                    #:6896
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                            Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

 as that of the prior art.”). And Flexicare has not adequately explained how the
 amendments to the ’902 Patent claims in response to a particular prior art reference
 support limiting the specific term “nasal cannula assembly,” particularly when the term
 already previously appeared in the claim and where there are not remarks in the
 prosecution history of the ’902 Patent involving the reasons for amendment. For these
 reasons, Flexicare has not shown that its proposed limitation of “the assembly being
 without . . . a plug to seal an unused gas entry as described in the prior art” should be
 read into the ’902 and ’376 Patent claims.

        The term “nasal cannula assembly” is construed as “a nasal cannula for providing
 gases to a patient having at least a face mount part and a gases flow manifold part, where
 the assembly can include one or more gas entry configurations for a gases supply tube or
 gases transportation pathway, but only one gas entry may be operable at any time.”

           7.    “removable gases flow manifold part” (’902 Patent, Claims 1, 10)

         FPH’s Construction        Flexicare’s Construction      Court’s Construction
  “a removable connecting         Plain and ordinary meaning “a removable connecting
  structure between the face      for “removable”; needs no structure between the face
  mount part and the gases        construction                 mount part and the gases
  transportation pathway                                       transportation pathway
  having an entry and an          “gases flow manifold”        having an entry and an
  outlet recess”                  should be construed as: “a outlet recess”
                                  structure designed to attach
                                  to the face mount part and
                                  change the direction of gas
                                  flow received from a side
                                  gas entry into the nasal
                                  prongs of the cannula”

                                  Amended proposal: “gases
                                  flow manifold” should be
                                  construed as “a connecting



CV-90 (06/04)                         CIVIL MINUTES – GENERAL                       Page 36 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 37 of 46 Page ID
                                    #:6897
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                            Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

                                  structure between the face
                                  mount part and the gases
                                  transportation pathway
                                  designed to attach to the
                                  face mount part and change
                                  the direction of gas flow
                                  received from a side gas
                                  entry recess through an
                                  outlet recess into the nasal
                                  prongs of the cannula”

        In light of Flexicare’s amended claim construction proposal, the parties’ sole
 remaining dispute regarding the term “removable gases manifold part” is whether it is
 required to cause a change in “the direction of gas flow received from a side gas entry
 recess through an outlet recess into the nasal prongs of the cannula.” Flexicare’s
 proposal to include such a limitation is based on an extensive review of the disclosed
 embodiments in the patent specification. Of note, the patent specification itself does not
 discuss such a requirement. Instead, it is based on Flexicare’s review of the patent
 figures and the design shown in them for the exemplary gases manifold parts. See, e.g.
 Flexicare Op. Br. at 24–26. Flexicare has not persuasively shown that it is appropriate to
 import a limitation based on the configurations shown in the specification’s disclosed
 embodiments into this claim term, and the Court declines to import one on this basis.

        Flexicare states that FPH “untethers the meaning of ‘gases flow manifold’ from
 the intrinsic record so it can be read on structures a POSITA [(“Person of Ordinary Skill
 in the Art”)] would never consider to be a ‘gases flow manifold.’” Flexicare Resp. Br. at
 22 (emphasis in original). However, Flexicare does not cite to an expert declaration
 explaining what a person of skill in the art would understand the term “gases flow
 manifold” to mean, including in the context of the ’902 Patent.

        The Court tends to agree with Flexicare that the letter and spirit of the patent
 intrinsic record support that the claimed “gases flow manifold part” contemplates a
 claim component that is more than the tubing for gas transportation itself or a simplistic
 connector piece attaching that tubing to a standard two-entry cannula. This may already



CV-90 (06/04)                         CIVIL MINUTES – GENERAL                       Page 37 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 38 of 46 Page ID
                                    #:6898
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                            Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

 be reflected in the ’902 Patent’s requirements for a “face mount part,” and a
 “complementary recess” in the face mount part that is “aligned with” an “open recess” in
 the gas flow manifold part in use, as well as a separate limitation for a “gases
 transportation pathway” compared to the “gas flow manifold part.” However, the parties
 did not seek construction of these other claim terms or adequately provide their positions
 regarding them such that the Court could consider the issue. The fact that the parties did
 not opt to seek construction of these other terms at this stage is not a sufficient basis to
 support shoehorning a limitation regarding the direction of gas flow into a construction
 for the term “gases flow manifold part,” where the intrinsic record does not address
 change in gas flow direction as a required feature of even the disclosed embodiments of
 the gases flow manifold part.

        The term “removable gases flow manifold part” is construed consistent with the
 agreed portions of the parties’ proposed constructions (i.e., coextensive with FPH’s
 proposed construction) as “a removable connecting structure between the face mount
 part and the gases transportation pathway having an entry and an outlet recess.”

           8.    “condensation deflector within said internal cavity adjacent to said
                 sensor mounting” (’979 Patent, Claim 1)

         FPH’s Construction        Flexicare’s Construction      Court’s Construction
  “condensation deflector         Plain and ordinary            No construction
  positioned within the           meaning; no construction
  internal cavity and on the      necessary. If construction is
  housing adjacent the sensor     required, “condensation
  mounting”                       deflector” means “a
                                  structure for directing
                                  condensation at least
                                  partially away from the
                                  sensor”

                                  “within said internal cavity
                                  adjacent to said sensor



CV-90 (06/04)                         CIVIL MINUTES – GENERAL                        Page 38 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 39 of 46 Page ID
                                    #:6899
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                              Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

                                    mounting” needs no
                                    construction.

           Claim 1 of the ’979 Patent states, inter alia,

           1.    A breathing circuit apparatus for housing for a sensor . . . comprising:
                 a housing,
                 an internal cavity within said housing,
                 ...
                 a sensor mounting disposed within said housing . . . adapted such that
                        in use a sensor located in said sensor mounting being at least
                        partially within the path of said flow of gases, and
                 at least one condensation deflector within said internal cavity adjacent
                        to said sensor mounting, said at least one condensation
                        deflector adapted to in use direct any condensation that forms
                        within said internal cavity at least partially away from a sensor
                        which is located in said sensor mounting.

 ’979 Patent, Claim 1 (emphasis added).

        In essence, FPH’s position for the claimed “condensation deflector” term is that it
 is limited to covering components like those disclosed in the ’979 Patent that form a
 ledge or other structure located above the sensor on the housing itself. For instance,
 FPH’s construction would relate to the component labeled 102 in Figure 3 of the ’979
 Patent:




CV-90 (06/04)                           CIVIL MINUTES – GENERAL                        Page 39 of 46
Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 40 of 46 Page ID
                                 #:6900
Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 41 of 46 Page ID
                                 #:6901
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 42 of 46 Page ID
                                    #:6902
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                            Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

 particular, FPH has not shown an intent to limit the meaning to require that the
 condensation deflector be located “on the housing.” The claim language itself already
 specifies the location of the claimed condensation deflector as “within said internal
 cavity adjacent to said sensor mounting.” Further, the Court notes that dependent claims
 of the ’949 Patent specifically call out certain components, such as a ledge, as being the
 “condensation deflector.” See, e.g. ’979 Patent at Claim 14 (“said condensation deflector
 comprising at least a ledge formed in the periphery and extending into said third
 aperture, said ledge adapted such that in use said sensor mounting or a sensor mounted
 in said sensor mounting being below and thereby protected from condensation by, said
 ledge.”). Claim differentiation supports Flexicare’s broader proposal. The Court declines
 to incorporate an additional requirement about the location of the condensation deflector
 into the claims, and finds that the phrase should not be understood as narrowly as FPH
 proposes.

        At the hearing, FPH argued that the claim’s requirements regarding the location of
 the condensation deflector supported its position. Specifically, FPH argued that
 “adjacent to said sensor mounting” should not cover features located through or inside
 the sensor mounting. FPH noted the distinction in the claim language itself in describing
 a “sensor located in said sensor mounting” and a “condensation deflector within said
 internal cavity adjacent to said sensor mounting.”

        The parties’ claim construction briefs did not present a dispute regarding the
 meaning of the term “adjacent.” It does not appear appropriate to depart from the plain
 meaning of the term in the circumstances, i.e. as referring to items next to each other,
 including items that are or are not in contact. The Court does not agree that an item
 inside another item would be called “adjacent” to it, but it would likely be consistent to
 find that an item contacting another item, such as one item mounted on another item,
 could be called “adjacent.” Beyond these clarifying remarks, the Court declines to
 determine on the current, limited record whether the projecting tabs or wings disclosed
 in the specification would fall into the former or latter category with respect to the
 claimed sensor mounting.

       The Court finds that based on the claim language itself, no construction is
 necessary for the term “condensation deflector.”



CV-90 (06/04)                         CIVIL MINUTES – GENERAL                        Page 42 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 43 of 46 Page ID
                                    #:6903
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                            Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated


           9.    “conduit preferably including a heating means to reduce condensation
                 within said conduit” (’979 Patent, Claim 21)

         FPH’s Construction        Flexicare’s Construction       Court’s Construction
  Means plus function term.    Not a claim limitation           Not construed
                               entitled to patentable
  Function: reducing           weight or requiring
  condensation within said     construction as to:
  conduit                      “preferably including a
                               heating means to reduce
  Structure: “heater wire” and condensation within said
  its equivalents              conduit”

                                  If construed, means plus
                                  function.

                                  Function: reducing
                                  condensation within said
                                  conduit

                                  Structure: heating wire or
                                  wall heater and equivalents

        Flexicare argues that the Court should decide at the claim construction stage that
 the term “conduit preferably including a heating means to reduce condensation within
 said conduit” is not entitled to patentable weight and should not construe the term. FPH
 argues that “[i]t is improper at this stage to consider Flexicare’s argument . . . because
 that issue is one of validity, not claim construction.” FPH Resp. Br. at 24. FPH,
 however, does not dispute that Claim 21 includes an optional and permissive phrase
 “preferably including.” FPH also fails to cite any legal authority for its argument that the
 issue is limited to the context of patent validity.




CV-90 (06/04)                         CIVIL MINUTES – GENERAL                        Page 43 of 46
     Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 44 of 46 Page ID
                                      #:6904
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                                    Date    March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

       FPH notes that Flexicare’s cited case in re Johnston involved an appeal from the
 Board of Patent Appeals regarding an issue of patent validity. 435 F.3d 1381 (Fed. Cir.
 2006). However, in re Johnston does not limit its statements regarding the weight of
 optional claim limitations to the invalidity context. See id. at 1384. In re Johnston
 considered a dependent claim that used the phrase “said wall may be smooth.” The
 Federal Circuit stated, “[a]s a matter of linguistic precision, optional elements do not
 narrow the claim because they can always be omitted.” Id.

        Other district courts have considered in re Johnston in the claim construction
 context and, moreover, in the patent infringement context. For instance, in Cadence
 Pharm., Inc. v. Exela Pharma Scis., LLC, No. CV 11-733-LPS, 2013 WL 11083853, at
 *20 (D. Del. Nov. 14, 2013) the court considered an optional step of adding an
 antioxidant in the asserted patent claim and found, “[b]ecause the step of adding an
 antioxidant is optional, it makes no difference when that step is performed. For purposes
 of claim scope, it is as if the optional step does not exist.” Id. (emphasis added). The
 court found on that basis that “[t]he addition of an antioxidant during [the accused
 infringer’s] manufacturing process is immaterial to the infringement analysis.” Id. Other
 courts have similarly considered the issue in the claim construction context. In re
 OxyContin Antitrust Litig., No. 04 MD. 1603 SHS, 2014 WL 2198590, at *16
 (S.D.N.Y. May 27, 2014).

       The Court agrees with these courts in finding that where, as here, FPH does not
 reasonably dispute that the phrase “preferably including” is an optional, permissive
 phrase, “for purposes of claim scope, it is as if the optional step does not exist.” See
 Cadence Pharm., 2013 WL 11083853, at *20. The fact that the term was discussed
 during prosecution history does not persuade the Court otherwise. The Court declines to
 construe the term “conduit preferably including a heating means to reduce condensation
 within said conduit.”4

                                        IV. CONCLUSION

 4
  The Court notes that if it were to construe the term, it would agree with FPH that a wall heater does
 not constitute a corresponding structure for the claim phrase “means to reduce condensation within said
 conduit.”



CV-90 (06/04)                            CIVIL MINUTES – GENERAL                               Page 44 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 45 of 46 Page ID
                                    #:6905
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                              Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated


           The disputed terms are construed as follows:

                       Claim Term                         Court’s Construction
           “breathable hydrophilic                 “a hydrophilic thermoplastic
           thermoplastic material” (’174           material that allows the passage of
           Patent, Claims 1, 13, 24)               water vapor without allowing the
                                                   passage of liquid water or
                                                   respiratory gases”
           “semipermeable material” (’017          “a material that allows the passage
           Patent, Claims 1, 12)                   of water vapor without allowing the
                                                   passage of liquid water or
                                                   respiratory gases”
           “material” (’174 Patent,                No construction
           Claims 1, 13, 24)
           “without allowing the passage of        “without allowing the
           liquid water or respiratory gases”      [passage]/[transmission] of any
           (’366 Patent, Claim 1; ’324 Patent,     measurable amount of liquid water
           Claim 1)                                or respiratory gases when the
                                                   claimed breathing tube, conduit, or
                                                   circuit is in use”
           “without allowing the transmission      “without allowing more than the de
           of liquid water or respiratory gases”   minimis transmission of liquid water
           (’891 Patent, Claim 1)                  or respiratory gases”
           “expiratory limb” (’814 Patent,         “tubing portion that connects the
           Claims 1, 20; ’366 Patent, Claim 1;     patient interface component to
           ’017 Patent, Claim 1; ’324 Patent,      another piece of equipment to
           Claim 2)                                provide a conduit for directing
                                                   expired air away from the patient
                                                   and toward the other piece of
                                                   equipment”




CV-90 (06/04)                          CIVIL MINUTES – GENERAL                           Page 45 of 46
   Case 8:19-cv-00835-JVS-DFM Document 121 Filed 03/27/20 Page 46 of 46 Page ID
                                    #:6906
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       SACV 19-00835 JVS (DFMx)                                Date   March 27, 2020

 Title          Fisher and Paykel Healthcare Limited v. Flexicare Incorporated

                                                   “expiratory limb” in the preamble of
                                                   Claim 1 of the ’017 Patent is found
                                                   limiting and in the preamble of
                                                   Claim 1 of the ’814 Patent is not
                                                   found limiting.
           “nasal cannula assembly” (’902          “a nasal cannula for providing gases
           Patent, Claims 1, 10; ’376 Patent,      to a patient having at least a face
           Claims 1, 13)                           mount part and a gases flow
                                                   manifold part, where the assembly
                                                   can include one or more gas entry
                                                   configurations for a gases supply
                                                   tube or gases transportation
                                                   pathway, but only one gas entry may
                                                   be operable at any time”
           “removable gases flow manifold          “a removable connecting structure
           party” (’902 Patent, Claims 1, 10)      between the face mount part and the
                                                   gases transportation pathway having
                                                   an entry and an outlet recess”
           “condensation deflector within said     No construction
           internal cavity adjacent to said
           sensor mounting” (’979 Patent,
           Claim 1)
           “conduit preferably including a         Not construed
           heating means to reduce
           condensation within said conduit”
           (’979 Patent, Claim 21)

           IT IS SO ORDERED.


                                                                                     :      0
                                                       Initials of Preparer    lmb




CV-90 (06/04)                          CIVIL MINUTES – GENERAL                           Page 46 of 46
